Citation Nr: 1541376	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Detroit, Michigan Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for hypertension.

The Veteran's previously pending appeal for service connection for heart disease was resolved when the RO granted service connection in an April 2011 rating decision. His previously pending appeals for service connection for erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities were resolved when the RO granted service connection in a February 2012 rating decision.

In September 2015, the Veteran wrote that he was withdrawing his pending appeal.


FINDING OF FACT

In September 2015, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In September 2015, the Veteran wrote that he wished to withdraw his appeal. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of that issue is withdrawn. Accordingly, the Board does not have jurisdiction the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


